Case 4:18-cv-00644 Document 64-14 Filed on 11/18/19 in TXSD Page 1 of 10




                        EXHIBIT DD

Department Response to Thompson Horton's
                          Assessment,
                    HOU00007408-7416
                               Case 4:18-cv-00644 Document 64-14 Filed on 11/18/19 in TXSD Page 2 of 10




                       Department Response to Thompson Horton's Assesment of HFD Harrassment/Discrimination Policy
                                                                                                 (from December 7, 2009)


    Location &      Finding #/
                                    Audit Finding         Recommendation                     Management's Response                                       Follow-Up Work Performed                             Follow-up Comment(s)
Description          Subject

A                Leadership      Leaders must             City and HFD              On June 3, 2009 a written order was                  In April 2010, EEOC and Fire Line - Do Not Cross             The attached Diversity and Equality
                 Commitment      demonstrate              Command must              distributed to the entire department re-iterating Discrimination and Sexual Harrassment Are Against the Law!      Statement from the Fire Chief will be part
                                 commitment to            continue and build-       that harassment and discrimination will not be posters were posted at all HFD fire stations and HFD facilities.   of the Leadership training. See attached.
                                 improving the current    upon actions that         tolerated and reminding all employees of the         See attached.
                                 conditions if            demonstrate that          consequences of such actions. In addition,
                                 recommendations are harassment and                 reference to offensive artifacts and symbols
                                 to be effective.         discrimination will not   was added to the directive.
                                                          be tolerated and that
                                                          this commitment is a
                                                          vital part of and not
                                                          incidental to HFD's
                                                          Mission.


B                Improve and     HFD is subject to        HFD and the City          The Mayor has issued revised AP 1-20 and                                                                          Two District Chiefs and a Captain have
                 Consolidate     many disparate,          should conduct a          newly created AP 1-50. Building upon these                                                                        been tasked with revising all guidelines
                 Policies        overlapping and in       comprehensive             directives and other sound guideance the HFD
                                                                                                                                                                                                      including the Rules and Regulations.
                                 some cases               overhaul and              is currently revising all guidelines including the
                                 conflicting City and     consolidation of          Rules and Regulations which set the
                                                                                                                                                                                                      Specifically, a comprehensive
                                 Department               current rules into a      standards of conduct both on and off duty. A                                                                      revision/consolidation of
                                 Ordinances, orders,      single                    section of the R&R will be included to address                                                                    conflicting/overlapping rules within the
                                 rules, and policies      discrimination/harass     discrimination and harassment.                                                                                    HFD Rules and Regulations will begin
                                 addressing               ment policy.                                                                                                                                November 2011. A separate policy
                                 harassment and
                                                                                                                                                                                                      consistent with the Mayor’s Executive
                                 discrimination related
                                 issues. This has led
                                                                                                                                                                                                      Orders regarding discrimination,
                                 to confusion and                                                                                                                                                     harassment, and retaliation will be
                                 inconsistency in the                                                                                                                                                 implemented, and the consequences of
                                 processing                                                                                                                                                           violating this policy will be appropriately
                                                                                                                                                                                                      and directly addressed in the Behavior
                                                                                                                                                                                                      Manual.




                                                                                                                                                                                                                                          1




                                                                                                                                                                                                                               HOU00007408
                             Case 4:18-cv-00644 Document 64-14 Filed on 11/18/19 in TXSD Page 3 of 10




                       Department Response to Thompson Horton's Assesment of HFD Harrassment/Discrimination Policy
                                                                                                  (from December 7, 2009)


    Location &      Finding #/
                                       Audit Finding        Recommendation                   Management's Response                                     Follow-Up Work Performed                           Follow-up Comment(s)
Description           Subject

C                Improve HFD        HFD has adopted a       HFD should update        The HFD Behavior Manual is closely tied to        In September 2010, the Behavior Manual was posted on the
                 Behavior/          Behavior Manual that    this Manual and          the Rules and Regulations. Once the R&R           HFD Desktop, which is easily accessible by all members of HFD.
                 Discipline Manual contains a             provide training to        are revised the HFD Behavior Manual will be
                                                                                                                                       Once the revision of the HFD Rules and Regulations has been
                                   progressive discipline ensure that (1)            updated to reflect the recommended
                                    system. Most            specified rule           disciplinary measures to be taken for all rules
                                                                                                                                       completed, the Behavior Manual will be revised to prescribe
                                    command staff and all violations, particularly infractions. Training on the Behavior Manual        consequences appropriate for the infraction. Additionally, the
                                    chief officers have     those pertaining to      and the complaint process was conducted in        consequences for violating policies regarding discrimination,
                                    received the Manual     harassment and           January and February of 2010.                     harassment, and retaliation will be transparent and consistent.
                                    and training however    discrimination, have
                                    many firefighters are   appropriate penalties
                                    unaware that a          in place, (2)
                                    Manual exists.          supervisors are
                                                            thoroughly familiar
                                                            with and trained


D                Improve Training   HFD members are         The City and HFD         The HFD has assigned two individuals to work COH HR completed a 4-hour general training class for all HFD
                                    dissatisfied with       should provide           with the Mayor's Affirmative Action Division to   employees in June 2011. In May 2010, 376 Classified members
                                    current EEO training    practical and on-going develop and conduct training classes for all        of HFD at or above the rank of Sr. Captain received training
                                    or feel that it is      training to various      employees. Training has been conducted at         from Legal Watch on the laws, liabilities, and other EEO issues.
                                    ineffective.            employee groups ,        all ARFF Stations and will progress through       There are 32 documented courses internal to HFD that are
                                                            including: (1) general   the remaining Special Operations Divisions        directed at EEO, Diversity, Cultural Awareness, hazing or other
                                                            workplace conduct        and ultimately to all employees as quickly as     similar topics. Some are totally devoted to the issues and
                                                            training for all         can be scheduled. An independent EEO              others contain a segment. Every Fire Cadet receives 4 hours of
                                                            employees, (2) hands- Contractor has been employed to conduct              EEO training during the first week of employment. EEO training
                                                            on personnel             comprehensive classes for all Command Staff is included in all Newly Promoted Officer courses and all
                                                            management training      and Senior Management personnel to address Instructor I courses. Some of the courses utilize case studies
                                                            as a pre-requisite to    EEO/Diversity issues. These classes will be       and role playing. Since January of 2010, 3649 employees were
                                                            promotion to             conducted in April 2010. Plans are underway       trained on EEO: Understanding Your Rights and
                                                            supervisory pos          to develop management classes for all current Responsibilities. Phase II of the EEO training: Leadership that
                                                                                     officers with implimentation to begin in          Creates Fairness in the Workplace training has started in
                                                                                     FY2011.                                           September of 2011 and is scheduled to be completed by March
                                                                                                                                       2012.




                                                                                                                                                                                                                             2




                                                                                                                                                                                                                     HOU00007409
                               Case 4:18-cv-00644 Document 64-14 Filed on 11/18/19 in TXSD Page 4 of 10




                       Department Response to Thompson Horton's Assesment of HFD Harrassment/Discrimination Policy
                                                                                                 (from December 7, 2009)


    Location &      Finding #/
                                     Audit Finding           Recommendation                  Management's Response                    Follow-Up Work Performed           Follow-up Comment(s)
Description           Subject

E                Provide HR       Currently no individual HFD should have            The HFD does have a HR Division to manage                                   HFD Administration will consult with City
                 Support          or group is                dedicated HR            all HR issues except complaints. All                                        HR Client Relations Manager to develop a
                                  responsible for all HR professionals               complaints are handled by the Staff Services                                point of contact to EEOC issues.
                                  functions within the       assigned to manage      Division in coordination with the Mayor's OIG.
                                  department.                substantive employee This has been in place for several years.
                                                             complaint processes.


F                Recruit and      Firefighters who           HFD should expand       The HFD recruiting efforts have been very                                   COH HR has continually embraced
                 Mentor Diverse   experiences working        upon current efforts to focused on minority and women for several                                   diversity recruiting, and plans to add
                 Firefighter      in more diverse            recruit qualified       years. In fact, almost no effort has been                                   enhancements to past initiatives’ practiced
                                                                                                                                                                                              rd
                 Candidates       settings consistently      candidates and to       placed on recruiting any other segment of the                               on an ongoing basis. The 3        Saturday
                                  had better awareness provide mentoring to          community. In January 2009 a concentrated                                   Women’s Career and Fitness Experience
                                  of the skills, abilities   candidates prior to     effort was undertaken to recruit and better                                 will be reinstated in February/April of 2012,
                                  and talents of minority physical ability           prepare women for work in the fire service.                                 as well as the continuation of the HFD
                                  firefighters,              testing. HFD should     These efforts are in the form of the Camp                                   Open House at least once per year, with
                                  particularly women.        also evaluate the       Houston Fire innitiative and the 3rd Saturday                               smaller hiring clinic occurring on an
                                                             extra credit given in   Program. Both programs have been                                            ongoing basis throughout the year. The
                                                             the application         successful in creating interest and preparing                               relationship with the Camp Houston Fire
                                                             process for certain     young women for fire service jobs.                                          Committee will be solidified to ensure a
                                                             experience or                                                                                       firm partnership for continued support from
                                                             background                                                                                          the Fire Administration. This program is
                                                                                                                                                                 proving to be a good feeder into Houston
                                                                                                                                                                 Community College, and we are
                                                                                                                                                                 investigating a partnership with them due
                                                                                                                                                                 to their high minority concentrations in all
                                                                                                                                                                 protected classes. Partnerships with Fire
                                                                                                                                                                 Department Employee Groups will also be
                                                                                                                                                                 a major factor. Other areas of
                                                                                                                                                                 concentrations will be stronger
                                                                                                                                                                 partnerships with area colleges and
                                                                                                                                                                 universities Athletic Departments and an
                                                                                                                                                                 extensive marketing campaign highlighting
                                                                                                                                                                 female and other minority presence in
                                                                                                                                                                 every facet of what we do.




                                                                                                                                                                                                       3




                                                                                                                                                                                          HOU00007410
                          Case 4:18-cv-00644 Document 64-14 Filed on 11/18/19 in TXSD Page 5 of 10




                       Department Response to Thompson Horton's Assesment of HFD Harrassment/Discrimination Policy
                                                                                              (from December 7, 2009)


Location &       Finding #/
                                    Audit Finding          Recommendation                 Management's Response                                     Follow-Up Work Performed                                 Follow-up Comment(s)
Description        Subject

G             Clarify Transfer   Transfers in HFD are      HFD should stress to   The practice of having member call the           While some individuals still have a perception that a courtesy
              Policy             governed largely by       employees that the     Captain of the location they want to transferr   call is in order, it is not condoned by management. The
                                 seniority. However, a     practice of courtesy   to has been eliminated and removed from the      Transfer Guideline will be updated in FY12 with a strong
                                 long-standing practice calls should not          Transfer Guideline.                              emphasis on the elimination of this practice. At the same time,
                                 of requiring a            continue.                                                               clear, objective criteria will be listed for District Chiefs to use for
                                 transferee to contact                                                                             Transfer Denial Requests.
                                 a station captain prior
                                 to transfer has, in
                                 practice, often
                                 conflicted with the
                                 seniority policy. HFD
                                 has eliminated any
                                 written req




                                                                                                                                                                                                                                4




                                                                                                                                                                                                                        HOU00007411
                             Case 4:18-cv-00644 Document 64-14 Filed on 11/18/19 in TXSD Page 6 of 10




                       Department Response to Thompson Horton's Assesment of HFD Harrassment/Discrimination Policy
                                                                                              (from December 7, 2009)


    Location &      Finding #/
                                      Audit Finding       Recommendation                  Management's Response                                   Follow-Up Work Performed                               Follow-up Comment(s)
Description           Subject

H                Ensure            Captains and          Current rules            Training was conducted in January and          Background checks regarding previous discipline history, work
                 Confidentiality   supervisors are lax   requiring the            February of 2010 on the HFD Behavior           ethic, etc. are conducted on all members working in Staff
                                   with confidential     confidentiality of the   Manual and the Complaint Process. Part of      Services prior to being transferred to work in the Staff Services.
                                   complaint information. complaint process       the training addressed the issue of            The Office of Staff Services is secured (locked) when it is to be
                                                         should be stressed,      confidentiality and the consequences of        left unoccupied. The Archives Room remains locked at all
                                                         new confidentiality      violating this directive. A renewed emphasis   times.
                                                         rules applicable to      on confidentiality has been stressed within the All computers used by Staff Services-Internal Affairs personnel
                                                         administrative           Staff Services Division and Command Staff.     automatically log-off.
                                                         investigations                                                          Confidentiality is strongly stressed on a regular basis to the
                                                         conducted by HFD                                                        Staff Services-Internal Affairs personnel.
                                                         personnel should be                                                     All Open Records Requests are facilitated through a single
                                                         promulgated and                                                         Custodian of Records prior to routing to the Attorney General.
                                                         violators should be                                                     All Internal Affairs Investigators are certified Investigators and
                                                         severely penalized.                                                     Peace Officers. All cases of a more serious or sensitive nature
                                                                                                                                 are conducted by either the Internal Affairs Investigators or the
                                                                                                                                 Office of Inspector General.
                                                                                                                                 Language is included on 48-hour notifications, 30-day
                                                                                                                                 notification letters, and sworn affidavits regarding confidentiality.
                                                                                                                                 Notifications and affidavits are reviewed with and signed by
                                                                                                                                 recipients involved in the investigation. 48-hour notifications
                                                                                                                                 provided by Internal Affairs Investigators to recipients contain
                                                                                                                                 the following language regarding confidentiality:
                                                                                                                                 Any discussion of this investigation or distribution or sharing of
                                                                                                                                 administrative statements with anyone other than your legal
                                                                                                                                 representative may result in disciplinary action. This
                                                                                                                                 investigation and all related documents are considered
                                                                                                                                 confidential.
                                                                                                                                 30-day notification letters issued to respondents contain the
                                                                                                                                 following language regarding confidentiality:




                                                                                                                                                                                                                            5




                                                                                                                                                                                                                    HOU00007412
                               Case 4:18-cv-00644 Document 64-14 Filed on 11/18/19 in TXSD Page 7 of 10




                       Department Response to Thompson Horton's Assesment of HFD Harrassment/Discrimination Policy
                                                                                   (from December 7, 2009)


    Location &       Finding #/
                                     Audit Finding        Recommendation         Management's Response                      Follow-Up Work Performed                                 Follow-up Comment(s)
    Description       Subject

                                                                                                         You are ordered by the Assistant Fire Chief over Staff Services
                                                                                                         not to contact the complainant regarding this investigation, and
                                                                                                         you are further ordered not to discuss this matter with anyone
                                                                                                         other than your legal representative or the investigator assigned
                                                                                                         to this case. Failure to abide by these directions may result in
                                                                                                         disciplinary action up to and including indefinite suspension.
                                                                                                         Sworn affidavits contain the following language regarding
                                                                                                         confidentiality:
                                                                                                         Any copies of this document which are released are released
                                                                                                         under Houston Fire Department Staff Services Control #XXXXX
                                                                                                         are not authorized to be copied and/or distributed. This
                                                                                                         document is confidential and subject to State and Municipal
                                                                                                         Civil Service Law. It is intended only for the individual
                                                                                                         employee’s use in the above referenced Internal Affairs
                                                                                                         investigation. All parties are hereby notified that any
                                                                                                         dissemination, distribution, copying, or use of or reliance upon
                                                                                                         the information contained in this document by or to anyone
                                                                                                         other than recipient and/or his/her attorney in the above
                                                                                                         referenced case is unauthorized and strictly prohibited by law
                                                                                                         and city policy. You are hereby ordered by the Fire Chief of the
                                                                                                         Houston Fire Department, as authorized by Executive Order 1-
                                                                                                         39 § 6, not to discuss the investigation with anyone except your
                                                                                                         legal representative, and you are further ordered not to
                                                                                                         distribute, review and/or share administrative statements with
                                                                                                         anyone other than your attorney. Failure to abide by these
                                                                                                         directions by any city employee will result in disciplinary action
                                                                                                         up to and including an indefinite suspension. Illegal
                                                                                                         dissemination by non-employees will result in prosecution to the
                                                                                                         fullest extent allowed by law. __________ initial here


I                 Non-Sustained   The standard for        When workplace                                                                                                      Non-formalized complaints are now
                  Complaints      sustaining a            misconduct occurs,                                                                                                  referred to the Policy Awareness Program.
                                  complaint is high and   even if a particular
                                                                                                                                                                              An objective to develop a plan of action
                                  perpetrators are often perpetrator is not
                                  not identified.         identified, further
                                                                                                                                                                              for non-sustained complaints has been
                                                          action should                                                                                                       included in the Strategic Plan.
                                                          nonetheless be taken
                                                          to minimize repeat
                                                          occurrences.

                                                                                                                                                                                                              6




                                                                                                                                                                                                     HOU00007413
                              Case 4:18-cv-00644 Document 64-14 Filed on 11/18/19 in TXSD Page 8 of 10




                        Department Response to Thompson Horton's Assesment of HFD Harrassment/Discrimination Policy
                                                                                                   (from December 7, 2009)


    Location &       Finding #/
                                        Audit Finding         Recommendation                   Management's Response                                Follow-Up Work Performed                                   Follow-up Comment(s)
    Description        Subject

J                 Physical Ability   Current physical         The City should         The HFD is currently conducting research as                                                                      Physical Ability Test statistics have been
                  Requirements       ability testing          validate current        to the validation of the Physical Ability                                                                        tracked since inception, and we have
                                     requirements have        testing standards and                                                                                                                    monitored stats as it relates to diversity.
                                     not been validated as ensure that future                                                                                                                          We plan to investigate the development
                                     job-related and there    changes are validated                                                                                                                    and validation of a more job related
                                     appear to be             to be job-related.                                                                                                                       physical ability test, like the CPAT or other
                                     significant                                                                                                                                                       similar test, to minimize any perceived
                                     misperceptions in                                                                                                                                                 exclusion because of an evolution that is
                                     HFD about such                                                                                                                                                    perceived to be “non job related”. A
                                     physical                                                                                                                                                          partnership with local community colleges
                                     requirements,                                                                                                                                                     to offer familiarity Physical Education
                                     particularly with                                                                                                                                                 courses that provide fire related fitness
                                     regard to the                                                                                                                                                     training will also be explored.
                                     qualification of women
                                     candidates over the
                                     year




K                 Hazing             Although initiation of   The rules against       The HFD does not condone or tolerate hazing COH HR completed a 4-hour general training class for all HFD
                                     rookie firefighters has hazing should be         in any form. The HFD Rules and Regulations    employees in June 2011. In May 2010, 376 Classified members
                                     been a long-standing     strictly enforced.      Section 9.03 addresses such behavior.         of HFD at or above the rank of Sr. Captain received training
                                     tradition in many fire                                                                         from Legal Watch on the laws, liabilities, and other EEO issues.
                                     departments, HFD                                                                               There are 32 documented courses internal to HFD that are
                                     rules clearly prohibit                                                                         directed at EEO, Diversity, Cultural Awareness, hazing or other
                                     hazing and similar                                                                             similar topics. Some are totally devoted to the issues and
                                     abusive and                                                                                    others contain a segment. Every Fire Cadet receives 4 hours of
                                     disrespectful conduct.                                                                         EEO training during the first week of employment. EEO training
                                                                                                                                    is included in all Newly Promoted Officer courses and all
                                                                                                                                    Instructor I courses. Some of the courses utilize case studies
                                                                                                                                    and role playing.




                                                                                                                                                                                                                                            7




                                                                                                                                                                                                                                 HOU00007414
                            Case 4:18-cv-00644 Document 64-14 Filed on 11/18/19 in TXSD Page 9 of 10




                      Department Response to Thompson Horton's Assesment of HFD Harrassment/Discrimination Policy
                                                                                              (from December 7, 2009)


    Location &      Finding #/
                                     Audit Finding        Recommendation                  Management's Response                                  Follow-Up Work Performed                           Follow-up Comment(s)
Description          Subject

L                Assignment of    Complaints involving    The OIG should          This issue seems to be addressed to the OIG     Investigations involving non-habitual infractions of a less
                 OIG Complaints   EEO matters currently continue its current      Employee Relations Unit. HFD does not           serious nature (i.e. rudeness, AWOL) are typically investigated
                                  are investigated by     practice of assigning   investigate matters of discrimination or EEO.
                                                                                                                                  by District Chiefs in the field. December 2010 through January
                                  the Employee            investigators of the
                                  Relations Unit of the   Employee Relations
                                                                                                                                  2011, a Complaint Investigation Class was developed in order
                                  OIG. HFD has an         Unit to investigate                                                     to improve the complaint investigations conducted by District
                                  internal rule that      EEO complaints and                                                      Chiefs. This training emphasized professionalism, fairness, and
                                  provides that           to revise the rule                                                      consistency and included application of the Behavior Manual
                                  investigators in the    accordingly to avoid                                                    and Rules/Regulations through case studies. All Shift
                                  HFD internal Affairs    confusion. ERU
                                                                                                                                  Commanders and District Chiefs completed this training in
                                  Unit of the OIG will    members should
                                  investigate             receive specialized
                                                                                                                                  March 2011. The Complaint Investigations PowerPoint was
                                  complaints.             EEO training and the                                                    placed on the Intranet in a folder readily accessible by Shift
                                                          manager                                                                 Commanders to use for subsequent training/re-training.
                                                                                                                                  Additionally, an investigator’s training notebook was issued to
                                                                                                                                  each District Station, which included the PowerPoint, an
                                                                                                                                  Investigator’s Packet, Case Study, Behavior Manual,
                                                                                                                                  Rules/Regulations, and Section 143.123 of the Texas Local
                                                                                                                                  Government Code. In February 2011, Staff Services began
                                                                                                                                  including an Investigator’s Guideline Checklist in each
                                                                                                                                  Investigator Packet for consistency and to ensure that
                                                                                                                                  procedures protecting members’ rights were followed.




                                                                                                                                                                                                                       8




                                                                                                                                                                                                               HOU00007415
                    Case 4:18-cv-00644 Document 64-14 Filed on 11/18/19 in TXSD Page 10 of 10




                Department Response to Thompson Horton's Assesment of HFD Harrassment/Discrimination Policy
                                                              (from December 7, 2009)


Location &    Finding #/
                           Audit Finding   Recommendation   Management's Response                   Follow-Up Work Performed                             Follow-up Comment(s)
Description    Subject

                                                                                    Prior to March 2011, Staff Services assigned most field
                                                                                    investigations directly to one of the eighty-four District Chiefs.
                                                                                    To increase consistency and to add an additional layer of
                                                                                    checks and balances, Staff Services now filters each field
                                                                                    investigation through one of the eight Shift Commanders, who
                                                                                    reviews the case and assigns to the appropriate District Chief.
                                                                                    Upon completion of the investigation, the District Chief turns
                                                                                    in the case to the Shift Commander, who reviews the findings
                                                                                    prior to returning the case to Staff Services. After Staff
                                                                                    Services receives the completed investigation, the case is
                                                                                    reviewed by a Captain, a Chief Investigator, and the Assistant
                                                                                    Fire Chief assigned to the Staff Services Division.


                                                                                    All complaints alleging discrimination, harassment, or
                                                                                    retaliation are sent to the Office of Inspector General. Cases
                                                                                    that are returned by OIG to be investigated internally are
                                                                                    assigned to one of the six Internal Affairs Investigators. Upon
                                                                                    completion of the investigation, the case is reviewed by the
                                                                                    Designated Department Representative, who is also a state-
                                                                                    certified Peace Officer and a Captain, and then reviewed by
                                                                                    the Chief Investigator and the Assistant Fire Chief assigned to
                                                                                    the Staff Services Division.
                                                                                    Each of the above-mentioned Investigators, Chief
                                                                                    Investigators, and Assistant Fire Chief is a state-certified Peace
                                                                                    Office and a state-certified Arson Investigator. Each of these
                                                                                    Investigators is projected to receive training specific to EEO
                                                                                    Investigations by March 2012. Since summer of 2011, a copy
                                                                                    of the Filing a Discrimination Complaint form is given to
                                                                                    employee filing a complaint. See attached.




                                                                                                                                                                            9




                                                                                                                                                                    HOU00007416
